          Case 1:19-cv-01276-BAH Document 31 Filed 04/14/20 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 IRINA KABAKOVA,

                         Plaintiff,
                                                     Civil Action No. 19-1276 (BAH)
                         v.
                                                     Chief Judge Beryl A. Howell
 OFFICE OF THE ARCHITECT OF THE
 CAPITOL,

                         Defendant.

                                              ORDER

       Upon consideration of the defendant’s Motion to Dismiss Amended Complaint, ECF

No. 21, the related legal memoranda in support and in opposition, the attachments thereto, and

the entire record herein, for the reasons set forth above, it is hereby

       ORDERED that the plaintiff’s request for a stay, ECF No. 30, is DENIED; it is further

       ORDERED that the defendant’s Motion is GRANTED; it is further

       ORDERED that Counts II, IV, V, VI, and VII of the plaintiff’s First Amended

Complaint, ECF No. 17, are DISMISSED with prejudice; it is further

       ORDERED that Counts I, III, and VIII of the plaintiff’s First Amended Complaint, ECF

No. 17, are DISMISSED without prejudice; and it is further

       ORDERED that the Clerk of Court shall close this case.

       SO ORDERED.

       Date: April 14, 2020
       This is a final and appealable Order.


                                                       __________________________
                                                       BERYL A. HOWELL
                                                       Chief Judge
